Exhibit 10.1

 

CONTINENTAL MATERIALS CORPORATION

 

DEFERRED COMPENSATION PLAN

 

 

Effective January 1, 2019

 

--------------------------------------------------------------------------------



 

1.

Establishment and Purpose

1

 

 

 

2.

Definitions

1

 

 

 

3.

Eligibility and Participation

7

 

 

 

4.

Deferrals

7

 

 

 

5.

Company Contributions

9

 

 

 

6.

Benefits

10

 

 

 

7.

Modifications to Payment Schedules

13

 

 

 

8.

Valuation of Account Balances; Investments

14

 

 

 

9.

Administration

15

 

 

 

10.

Amendment and Termination

15

 

 

 

11.

Informal Funding

16

 

 

 

12.

Claims

16

 

 

 

13.

Arbitration

23

 

 

 

14.

General Provisions

24

 

--------------------------------------------------------------------------------



 

1.                                      Establishment and Purpose.

 

Continental Materials Corporation (the “Company”) hereby establishes the
Continental Materials Corporation Deferred Compensation Plan (the “Plan”),
effective January 1, 2019.   The purpose of the Plan is to attract and retain
key personnel by providing opportunities to defer receipt of salary, bonus, or
other specified compensation. The Plan is not intended to meet the qualification
requirements of Code Section 401(a), but is intended to meet the requirements of
Code Section 409A, and shall be operated and interpreted consistent with that
intent.

 

The Plan constitutes an unsecured promise by the Company to pay benefits in the
future. Participants in the Plan shall have the status of general unsecured
creditors of the Company or the Adopting Employer, as applicable. Each
Participating Employer shall be solely responsible for payment of the benefits
of its employees and their beneficiaries. The Plan is unfunded for Federal tax
purposes and is intended to be an unfunded arrangement for eligible employees
who are part of a select group of management or highly compensated employees of
the Employer within the meaning of Sections 201(2), 301(a)(3) and 401(a)(1) of
ERISA. Any amounts set aside to defray the liabilities assumed by the Company or
an Adopting Employer will remain the general assets of the Company or the
Adopting Employer and shall remain subject to the claims of the Company’s or the
Adopting Employer’s creditors until such amounts are distributed to the
Participants.

 

2.                                      Definitions.

 

2.1.                            Account. Account means a bookkeeping account
maintained by the Committee to record the payment obligation of a Participating
Employer to a Participant as determined under the terms of the Plan. The
Committee may maintain an Account to record the total obligation to a
Participant and component Accounts to reflect amounts payable at different times
and in different forms and/or deferred at different times. Reference to an
Account means any such Account established by the Committee, as the context
requires. Accounts are intended to constitute unfunded obligations within the
meaning of Sections 201(2), 301(a)(3) and 401(a)(1) of ERISA.

 

2.2.                            Account Balance. Account Balance means, with
respect to any Account, the total payment obligation owed to a Participant from
such Account as of the most recent Valuation Date.

 

2.3.                            Adopting Employer. Adopting Employer means an
Affiliate who, with the consent of the Company, has adopted the Plan for the
benefit of its eligible Employees.

 

2.4.                            Affiliate. Affiliate means a corporation, trade
or business that, together with the Company, is treated as a single employer
under Code Section 414(b) or (c).

 

2.5.                            Beneficial Owner.  Beneficial Owner means the
definition given in Rule 13d-3 promulgated under the Exchange Act.

 

2.6.                            Beneficiary. Beneficiary means a natural person,
estate, or trust designated by a Participant to receive payments to which a
Beneficiary is entitled in accordance with provisions of the Plan. The
Participant’s spouse, if living, otherwise the Participant’s estate, shall

 

1

--------------------------------------------------------------------------------



 

be the Beneficiary if: (i) the Participant has failed to properly designate a
Beneficiary, or (ii) all designated Beneficiaries have predeceased the
Participant.

 

A former spouse shall have no interest under the Plan, as Beneficiary or
otherwise, unless the Participant designates such person as a Beneficiary after
dissolution of the marriage, except to the extent provided under the terms of a
domestic relations order as described in Code Section 414(p)(1)(B).

 

2.7.                            Bonus.  Bonus means Compensation which is
designated as such by the Participant’s Employer for the purposes of this Plan
and which relates to services performed during an incentive period by a
Participant in addition to his or her Salary.

 

2.8.                            Business Day. Business Day means each day on
which the New York Stock Exchange is open for business.

 

2.9.                            Change in Control. Change in Control means the
occurrence of any of the following:

 

(a)                                 Any one person, or more than one person
acting as a group as such terms are defined or described in Sections 13(d) or
14(d) of the Exchange Act (“Person”) is or becomes the Beneficial Owner,
directly or indirectly, of more than 50% of the total voting power of the voting
stock of the Company including by way of merger, consolidation or otherwise,
provided; however, that for purposes of this subsection (a), the acquisition of
additional stock by any one Person, who is considered to own more than fifty
percent (50%) of the total voting power of the stock of the Company will not be
considered a Change in Control;

 

(b)                                 The sale, exchange, lease, or other
disposition of all or substantially all of the assets of the Company to Persons
provided, however, that for purposes of this subsection (b), the following will
not constitute a change in the ownership of a substantial portion of the
Company’s assets: (i) a transfer to an entity that is controlled by the
Company’s shareholders immediately after the transfer, or (ii) a transfer of
assets by the Company to: (A) a shareholder of the Company (immediately before
the asset transfer) in exchange for or with respect to the Company’s stock,
(B) an entity, fifty percent (50%) or more of the total value or voting power of
which is owned, directly or indirectly, by the Company, (C) a Person, that owns,
directly or indirectly, fifty percent (50%) or more of the total value or voting
power of all the outstanding stock of the Company, as applicable; or

 

(c)                                  A majority of the members of the Company’s
Board of Directors are replaced within a 12-month period by persons whose
appointment or election was not endorsed by a majority of the

 

2

--------------------------------------------------------------------------------



 

Company’s Board of Directors in place prior to the date of the appointment or
election.

 

Notwithstanding the foregoing, a Change of Control shall not occur unless such
transaction constitutes a change in the ownership of the Company, a change in
the effective control of the Company, as applicable, or a change in the
ownership of a substantial portion of the Company’s assets under Section 409A of
the Code.

 

An event constitutes a Change in Control with respect to a Participant only if
the Participant performs services for the Company, or the Participant’s
relationship to the Company otherwise satisfies the requirements of Treasury
Regulation Section 1.409A-3(i)(5)(ii).

 

With respect to any event(s) relating to an Adopting Employer, the Committee
shall, in its sole discretion, make any determination as to the occurrence of a
Change in Control in a manner that is similar to the above provisions of this
Section 2.9.

 

Any determination under this Section 2.9 as to the occurrence of a Change in
Control shall be based on objective facts and in accordance with the
requirements of Code Section 409A.

 

2.10.                     Claimant. Claimant means a Participant or Beneficiary
filing a claim under Section 12 of this Plan.

 

2.11.                     Code. Code means the Internal Revenue Code of 1986, as
amended from time to time.

 

2.12.                     Code Section 409A. Code Section 409A means
Section 409A of the Code, and regulations and other guidance issued by the
Treasury Department and Internal Revenue Service thereunder.

 

2.13.                     Committee. Committee means the committee appointed by
the Board of Directors of the Company (or the appropriate committee of such
board) to administer the Plan. If no designation is made, the Chief Executive
Officer of the Company or his delegate shall have and exercise the powers of the
Committee.

 

2.14.                     Company. Company means Continental Materials
Corporation.

 

2.15.                     Company Contribution. Company Contribution means a
credit by the Committee to a Participant’s Account(s) in accordance with the
provisions of Section 5 of the Plan. Company Contributions are credited at the
sole discretion of the Committee and the fact that a Company Contribution is
credited in one year shall not obligate the Committee to continue to make such
Company Contribution in subsequent years. Unless the context clearly indicates
otherwise, a reference to Company Contribution shall include Earnings
attributable to such contribution.

 

2.16.                     Compensation. Compensation means a Participant’s
Salary and Bonus, and any other amounts approved by the Committee as
Compensation for purposes of this Plan, from time to time. Compensation shall
not include any compensation that has been previously deferred under this Plan
or any other arrangement subject to Code Section 409A.

 

3

--------------------------------------------------------------------------------



 

2.17.                     Compensation Deferral Agreement. Compensation Deferral
Agreement means an agreement between a Participant and the Company that
specifies: (i) the amount of each component of Compensation that the Participant
has elected to defer to the Plan in accordance with the provisions of Section 4,
and (ii) the Payment Schedule applicable to each salary and/or bonus deferral
Accounts. The Committee may permit different deferral amounts for each component
of Compensation and may establish a minimum or maximum deferral amount for each
such component. Unless otherwise specified by the Committee in the Compensation
Deferral Agreement, Participants may defer up to 80% of Salary and 100% of Bonus
Compensation for a Plan Year.  A Compensation Deferral Agreement may also
specify the investment allocation described in Section 8.3.

 

2.18.                     Death Benefit. Death Benefit means the benefit payable
under the Plan to a Participant’s Beneficiary(ies) upon the Participant’s death
as provided in Section 6.2 of the Plan.

 

2.19.                     Deferral. Deferral means a credit to a Participant’s
Account(s) that records that portion of the Participant’s Compensation that the
Participant has elected to defer to the Plan in accordance with the provisions
of Section 4. Unless the context of the Plan clearly indicates otherwise, a
reference to Deferrals includes Earnings attributable to such Deferrals.

 

Deferrals shall be calculated with respect to the gross cash Compensation
payable to the Participant prior to any deductions or withholdings, but shall be
reduced by the Committee as necessary so that it does not exceed 100% of the
cash Compensation of the Participant remaining after deduction of all required
income and employment taxes, 401(k) and other employee benefit deductions, and
other deductions required by law. Changes to payroll withholdings that affect
the amount of Compensation being deferred to the Plan shall be allowed only to
the extent permissible under Code Section 409A.

 

2.20.                     Disability.  Disability means a condition in which the
Participant is determined to be totally disabled by the Social Security
Administration.

 

2.21.                     Earnings. Earnings means an adjustment to the value of
an Account in accordance with Section 8.

 

2.22.                     Effective Date. Effective Date means January 1, 2019.

 

2.23.                     Eligible Employee. Eligible Employee means a member of
a “select group of management or highly compensated employees” of a
Participating Employer within the meaning of Sections 201(2), 301(a)(3) and
401(a)(1) of ERISA, as determined by the Committee from time to time in its sole
discretion.

 

2.24.                     Employee. Employee means a common-law employee of an
Employer.

 

2.25.                     Employer. Employer means, with respect to Employees it
employs, the Company and each Affiliate.

 

2.26.                     ERISA. ERISA means the Employee Retirement Income
Security Act of 1974, as amended from time to time.

 

4

--------------------------------------------------------------------------------



 

2.27.                     Exchange Act.  Exchange Act means the Securities
Exchange Act of 1934, as amended.

 

2.28.                     Hour of Service.  Hour of Service means an Hour of
Service credited to the Participant as determined under the Continental Material
Corporation Employees Profit Sharing Retirement Plan.

 

2.29.                     Normal Retirement Age.  Normal Retirement Age means
the age of sixty years.

 

2.30.                     Participant. Participant means an Eligible Employee
who has received notification of his or her eligibility to defer Compensation
under the Plan under Section 3.1 and any other person with an Account Balance
greater than zero, regardless of whether such individual continues to be an
Eligible Employee. A Participant’s continued participation in the Plan shall be
governed by Section 3.2 of the Plan.

 

2.31.                     Participating Employer. Participating Employer means
the Company and each Adopting Employer.

 

2.32.                     Payment Schedule. Payment Schedule means the date as
of which payment of an Account under the Plan will commence and the form in
which payment of such Account will be made.

 

2.33.                     Performance-Based Compensation. Performance-Based
Compensation means Compensation where the amount of, or entitlement to, the
Compensation is contingent on the satisfaction of pre-established organizational
or individual performance criteria relating to a performance period of at least
12 consecutive months. Organizational or individual performance criteria are
considered pre-established if established in writing by not later than 90 days
after the commencement of the period of service to which the criteria relate,
provided that the outcome is substantially uncertain at the time the criteria
are established. The determination of whether Compensation qualifies as
“Performance-Based Compensation” will be made in accordance with Treas. Reg.
Section 1.409A-1(e) and subsequent guidance.

 

2.34.                     Plan. Plan means the “Continental Materials
Corporation Deferred Compensation Plan” as documented herein and as may be
amended from time to time hereafter. However, to the extent permitted or
required under Code Section 409A, the term Plan may in the appropriate context
also mean a portion of the Plan that is treated as a single plan under Treas.
Reg. Section 1.409A-1(c), or the Plan or portion of the Plan and any other
nonqualified deferred compensation plan or portion thereof that is treated as a
single plan under such section.

 

2.35.                     Plan Year. Plan Year means January 1 through
December 31.

 

2.36.                     Salary.  Salary means a Participant’s base salary
earned during a Plan Year.

 

5

--------------------------------------------------------------------------------



 

2.37.                     Separation from Service.  Separation from Service
means an Employee’s termination of employment with the Employer. Whether a
Separation from Service has occurred shall be determined by the Committee in
accordance with Code Section 409A.

 

An Employee who is absent from work due to military leave, sick leave, or other
bona fide leave of absence shall incur a Separation from Service on the first
date immediately following the later of: (i) the six month anniversary of the
commencement of the leave, or (ii) the expiration of the Employee’s right, if
any, to reemployment under statute or contract.

 

For purposes of determining whether a Separation from Service has occurred, the
Employer means the Employer as defined in Section 2.24 of the Plan, except that
in applying Code sections 1563(a)(1), (2) and (3) for purposes of determining
whether another organization is an Affiliate of the Company under Code
Section 414(b), and in applying Treasury Regulation Section 1.414(c)-2 for
purposes of determining whether another organization is an Affiliate of the
Company under Code Section 414(c), “at least 50 percent” shall be used instead
of “at least 80 percent” each place it appears in those sections.

 

2.38.                     Specified Date Account. Specified Date Account means
an Account established by the Committee to record the amounts payable at a
future date as specified in the Participant’s Compensation Deferral Agreement.

 

2.39.                     Specified Date Benefit. Specified Date Benefit means
the benefit payable to a Participant under the Plan in accordance with
Section 6.1(b).

 

2.40.                     Specified Employee. means a Participant who meets the
definition of “specified employee,” as defined in Section 409A(a)(2)(B)(i) of
the Code.  For purposes of identifying a “specified employee,” the definition of
compensation under Treas. Reg. Section 1.415(c)-2(a) will apply, the Specified
Employee identification date shall be December 31, and the Specified Employee
effective date shall be the first day of the fourth month following such
identification date.

 

2.41.                     Substantial Risk of Forfeiture. Substantial Risk of
Forfeiture means the description specified in Treas. Reg. Section 1.409A-1(d).

 

2.42.                     Termination Account. Termination Account means any
Account established by the Committee to record the amounts payable to a
Participant upon Separation from Service. Unless the Participant has established
a Specified Date Account, all Deferrals and Company Contributions shall be
allocated to a Termination Account on behalf of the Participant.

 

2.43.                     Termination Benefit. Termination Benefit means the
benefit payable to a Participant under the Plan following the Participant’s
Separation from Service.

 

2.44.                     Unforeseeable Emergency. Unforeseeable Emergency means
a severe financial hardship to the Participant resulting from an illness or
accident of the Participant, the Participant’s spouse, the Participant’s
dependent (as defined in Code Section 152, without regard to Section 152(b)(1),
(b)(2), and (d)(1)(B)), or a Beneficiary; loss of the Participant’s property due
to casualty (including the need to rebuild a home following damage to a home not
otherwise covered by insurance, for example,  as a result of a natural
disaster); or other similar

 

6

--------------------------------------------------------------------------------



 

extraordinary and unforeseeable circumstances arising as a result of events
beyond the control of the Participant. The types of events which may qualify as
an Unforeseeable Emergency may be limited by the Committee.

 

2.45.                     Valuation Date. Valuation Date means each Business
Day.

 

2.46.                     Year of Vesting Service.  Year of Vesting Service
means a Plan Year in which a Participant is credited with 1,000 Hours of
Service.

 

3.                                      Eligibility and Participation.

 

3.1.                            Eligibility and Participation.  An Eligible
Employee becomes a Participant upon the earlier to occur of: (i) a credit of
Company Contributions under Section 5, or (ii) receipt of notification of
eligibility to participate.

 

3.2.                            Duration. A Participant shall be eligible to
defer Compensation and receive allocations of Company Contributions (if any),
subject to the terms of the Plan, for as long as such Participant remains an
Eligible Employee. A Participant who is no longer an Eligible Employee but has
not Separated from Service may not defer Compensation under the Plan beyond the
Plan Year in which he or she became ineligible but may otherwise exercise all of
the rights of a Participant under the Plan with respect to his or her
Account(s). On and after a Separation from Service, a Participant shall remain a
Participant as long as his or her Account Balance is greater than zero (0), and
during such time may continue to make allocation elections as provided in
Section 8.3. An individual shall cease being a Participant in the Plan when all
benefits under the Plan to which he or she is entitled have been paid.

 

4.                                      Deferrals.

 

4.1.                            Deferral Elections, Generally.

 

(a)                                 A Participant may elect to defer
Compensation by submitting a Compensation Deferral Agreement during the
enrollment periods established by the Committee and in the manner specified by
the Committee, but in any event, in accordance with Section 4.2. A Compensation
Deferral Agreement that is not timely filed with respect to a service period or
component of Compensation shall be considered void and shall have no effect with
respect to such service period or Compensation. The Committee may modify any
Compensation Deferral Agreement prior to the date the election becomes
irrevocable under the rules of Section 4.2, as may be needed, to comply with the
terms of the Plan (as it may be amended from time to time) and/or as may be
required by law.

 

(b)                                 The Participant shall specify on his or her
Compensation Deferral Agreement the amount of Deferrals and whether to allocate
Deferrals to a Termination Account or to a Specified Date Account. If no
designation is made, Deferrals shall be allocated to the Termination Account. A
Participant may also specify in his or

 

7

--------------------------------------------------------------------------------



 

her Compensation Deferral Agreement the Payment Schedule applicable to his or
her Plan Accounts. If the Payment Schedule is not specified in a Compensation
Deferral Agreement, the Payment Schedule shall be the Payment Schedule specified
in Section 6.1(e).

 

4.2.                            Timing Requirements for Compensation Deferral
Agreements.

 

(a)                                 First Year of Eligibility. In the case of
the first year in which an Eligible Employee becomes eligible to participate in
the Plan, he or she has up to 30 days following his or her initial eligibility
to submit a Compensation Deferral Agreement with respect to Compensation to be
earned during such year. The Compensation Deferral Agreement described in this
paragraph becomes irrevocable upon the end of such 30-day period. The
determination of whether an Eligible Employee may file a Compensation Deferral
Agreement under this paragraph shall be determined in accordance with the
rules of Code Section 409A, including the provisions of Treas. Reg.
Section 1.409A-2(a)(7).

 

A Compensation Deferral Agreement filed under this paragraph applies to
Compensation earned on and after the date the Compensation Deferral Agreement
becomes irrevocable.

 

(b)                                 Prior Year Election. Except as otherwise
provided in this Section 4.2, Participants may defer Compensation by filing a
Compensation Deferral Agreement no later than December 31 of the year prior to
the year in which the Compensation to be deferred is earned. A Compensation
Deferral Agreement described in this paragraph shall become irrevocable with
respect to such Compensation as of January 1 of the year in which such
Compensation is earned.

 

(c)                                  Performance-Based Compensation.
Participants may file a Compensation Deferral Agreement with respect to
Performance-Based Compensation no later than the date that is six months before
the end of the performance period, provided that:

 

(i)                                     the Participant performs services
continuously from the later of the beginning of the performance period or the
date the criteria are established through the date the Compensation Deferral
Agreement is submitted; and

 

(ii)                                  the Compensation is not readily
ascertainable as of the date the Compensation Deferral Agreement is filed.

 

A Compensation Deferral Agreement becomes irrevocable with respect to
Performance-Based Compensation as of the day immediately following the latest

 

8

--------------------------------------------------------------------------------



 

date for filing such election. Any election to defer Performance-Based
Compensation that is made in accordance with this paragraph and that becomes
payable as a result of the Participant’s death or disability (as defined in
Treas. Reg. Section 1.409A-1(e)) or upon a Change in Control prior to the
satisfaction of the performance criteria, will be void.

 

4.3.                            Allocation of Deferrals. A Compensation Deferral
Agreement may allocate Deferrals to a Specified Date Account or a Termination
Account.  Separate elections will apply to Salary Deferrals and Bonus Deferrals.
The Committee may, in its discretion, establish a minimum deferral period for
the establishment of a Specified Date Account (for example, the second Plan Year
following the year Compensation is allocated to such accounts).

 

4.4.                            Deductions from Pay. The Committee has the
authority to determine the payroll practices under which any component of
Compensation subject to a Compensation Deferral Agreement will be deducted from
a Participant’s Compensation.

 

4.5.                            Cancellation of Deferrals. The Committee may
cancel a Participant’s Deferrals for the balance of the Plan Year in which an
Unforeseeable Emergency occurs.

 

5.                                      Company Contributions

 

5.1.                            Discretionary Company Contributions. The
Committee may, from time to time in its sole and absolute discretion, credit
Company Contributions to any Participant in any amount determined by the
Committee. Such contributions will be credited to a Participant’s Termination
Account.

 

5.2.                            Vesting. Company Contributions described in
Section 5.1, above, and the Earnings thereon, shall vest in accordance with the
vesting schedule below. All Company Contributions shall become 100% vested if,
while actively employed, the Participant (i) dies, (ii) is deemed to have
incurred a Disability, or (iii) attains Normal Retirement Age.  The Committee
may, at any time, in its sole discretion, increase a Participant’s vested
interest in a Company Contribution. The portion of a Participant’s Accounts that
remains unvested upon his or her Separation from Service after the application
of the terms of this Section 5.2 shall be forfeited.

 

If a Participant has a Separation from Service prior to attaining his Normal
Retirement Age for any other reason other than his or her death or Disability,
such Participant shall be entitled to receive the vested value of his or her
Account(s). For this purpose, each Participant shall at all times have a
nonforfeitable (vested) right to his or her Account(s) derived from any
Compensation deferred pursuant to Section 4. However, with respect to any
Company Contributions made on the Participant’s behalf pursuant to this
Section 5, the Participant shall have a nonforfeitable (vested) right to a
percentage of the value of such portion of his or her Account(s) as follows:

 

9

--------------------------------------------------------------------------------



 

Years of Vesting Service

 

Vested Percentage

 

Less than 3 years

 

0

%

 

 

 

 

3 years or more

 

100

%

 

For this purpose, a Participant shall be credited with a Year of Vesting Service
for each Plan Year during which he is credited with 1,000 Hours of Service.

 

Notwithstanding the foregoing, a Participant’s account(s) shall become one
hundred percent (100%) vested, if a Participant is actively employed, upon a
Change in Control.

 

6.                                      Benefits.

 

6.1.                            Benefits, Generally. A Participant shall be
entitled to the following benefits under the Plan:

 

(a)                                 Termination Benefit. Upon the Participant’s
Separation from Service for reasons other than death, he or she shall be
entitled to a Termination Benefit. Distribution of a Participant’s vested
Termination Account(s) shall be made or commence within ninety (90) days
following the date the Participant has a Separation from Service with the
Company.  If the Company is subject to the provisions of
Section 409A(a)(2)(B)(i) of the Code, and if the Participant is a Specified
Employee, distribution shall be made or commence in the seventh month following
the month in which the Participant has a Separation from Service with the
Company.

 

(b)                                 Specified Date Benefit. If the Participant
has established one or more Specified Date Accounts, he or she shall be entitled
to a Specified Date Benefit with respect to each such Specified Date Account.
Any Specified Date Account(s) established for a Participant under this Section 6
shall be distributed as of the date(s) and mode previously specified by the
Participant. Notwithstanding the preceding sentence, balances remaining in
Specified Date Accounts on the date the Participant Separates from Service shall
be distributed in a lump sum payment within ninety (90) days following the date
the Participant Separates from Service with the Company, provided; however, that
with respect to a Participant who is a Specified Employee as of the date such
Participant incurs a Separation from Service, payment will be made in the
seventh month following the month in which such Separation from Service occurs.

 

(c)                                  Death Benefit. In the event of the
Participant’s death, his or her designated Beneficiary(ies) shall be entitled to
a Death Benefit. The Death Benefit shall be equal to the vested balance of

 

10

--------------------------------------------------------------------------------



 

Termination Account(s) and the unpaid balances of any Specified Date Accounts,
and shall be paid in a single lump sum payment, within the ninety (90) day
period following the Participant’s date of death.

 

(d)                                 Unforeseeable Emergency Payments. A
Participant who experiences an Unforeseeable Emergency may submit a written
request to the Committee to receive payment of all or any portion of his or her
vested Accounts. Whether a Participant or Beneficiary is faced with an
Unforeseeable Emergency permitting an emergency payment shall be determined by
the Committee based on the relevant facts and circumstances of each case, but,
in any case, a distribution on account of Unforeseeable Emergency may not be
made to the extent that such emergency is or may be reimbursed through insurance
or otherwise, by liquidation of the Participant’s assets, to the extent the
liquidation of such assets would not cause severe financial hardship, or by
cessation of Deferrals under this Plan. If an emergency payment is approved by
the Committee, the amount of the payment shall not exceed the amount reasonably
necessary to satisfy the need, taking into account the additional compensation
that is available to the Participant as the result of cancellation of deferrals
to the Plan, including amounts necessary to pay any taxes or penalties that the
Participant reasonably anticipates will result from the payment. The amount of
the emergency payment shall be subtracted pro rata from each Account. Emergency
payments shall be paid in a single lump sum within the 90-day period following
the date the payment is approved by the Committee.

 

(e)                                  Default Distribution Election. 
Notwithstanding the foregoing provisions of this Section 6.1, except as
otherwise provided under Section 409A of the Code, if a Participant fails to
make a distribution election, the Participant’s vested Account(s) shall be
distributed to the Participant, or the Participant’s Beneficiary in the event of
death, in a single lump-sum payment within ninety (90) days following the
Participant’s Separation from Service.

 

(f)                                   Payment Dates.  With respect to the
payment of any amount under the Plan, a payment payable on a fixed date shall be
treated as made upon the date specified under the Plan if payment is made on
such date or a later date within the same taxable year of the Participant.   In
the event a payment of any amount under the Plan which is required to be paid
within 90 days of Separation from Service or death, straddles two calendar
years, payment shall be provided in the second taxable year of the Participant. 
In no event will a Participant be permitted to, directly or indirectly, to
designate the taxable year of any payment. With respect to any

 

11

--------------------------------------------------------------------------------



 

installment payment other than the initial installment payment (“Subsequent
Installment Payments”), the payment date of any Subsequent Installment Payment
will not affect the payment date of any other installment payment,

 

6.2.                      Form of Payment.

 

(a)                                 Termination Benefit. A Participant who is
entitled to receive a Termination Benefit will receive payment of his vested
Termination Account(s) based upon the form of distribution elected by the
Participant for each Termination Account. A Participant may elect, through the
Compensation Deferral Agreement for each year, to have such Salary and/or Bonus
Deferral directed to a Termination Account and paid based upon either of the
following forms of distribution:

 

(i)                                     a single lump sum payment; or

 

(ii)                                  annual installments over a period of up to
ten (10) years, the amount of each installment to equal the balance of the
Participant’s vested Termination Account immediately prior to the payment of
each installment divided by the number of installments remaining to be paid. 
The first installment shall be made within ninety (90) days of the date of the
Participant’s Separation from Service with the Company.  Each subsequent
installment payment will be made each successive calendar year in the same
calendar month as the initial installment payment was paid.

 

Company Contribution allocations will be designated to a separate Termination
Account for each Plan Year’s allocation. The Participant will elect from the
above forms of payment in (i) and (ii) for each Plan Year’s Company Contribution
Termination Account.

 

(b)                                 Specified Date Benefit. The Specified Date
Benefit shall be paid in a single lump sum, unless the Participant elects on the
Compensation Deferral Agreement with which the account was established to have
the Specified Date Account paid in substantially equal annual installments over
a period of up to five years, as elected by the Participant.

 

Notwithstanding any election of a form of payment by the Participant, upon a
Separation from Service the unpaid balances of any Specified Date Accounts shall
be paid in a single lump sum.

 

12

--------------------------------------------------------------------------------



 

(c)                                  Death Benefit. A designated Beneficiary who
is entitled to receive a Death Benefit shall receive payment of such benefit in
a single lump sum.

 

(d)                                 Rules Applicable to Installment Payments. If
a Payment Schedule specifies installment payments, annual payments will be made
beginning as of the payment commencement date for such installments and with
each subsequent installment being made in each successive calendar year in the
same calendar month as the first installment payment was made until the number
of installment payments specified in the Payment Schedule has been paid. The
amount of each installment payment shall be determined by dividing (a) by (b),
where (a) equals the Account Balance as of the Valuation Date and (b) equals the
remaining number of installment payments.

 

For purposes of Section 6, installment payments will be treated as a single form
of payment.

 

6.3.                            Acceleration of or Delay in Payments. The
Committee, in its sole and absolute discretion, may elect to accelerate the time
or form of payment of a benefit owed to the Participant hereunder, provided such
acceleration is permitted under Treas. Reg. Section 1.409A-3(j)(4). The
Committee may also, in its sole and absolute discretion, delay the time for
payment of a benefit owed to the Participant hereunder, to the extent permitted
under Treas. Reg. Section 1.409A-2(b)(7). If the Plan receives a domestic
relations order (within the meaning of Code Section 414(p)(1)(B)) directing that
all or a portion of a Participant’s Accounts be paid to an “alternate payee,”
any amounts to be paid to the alternate payee(s) shall be paid in a single lump
sum.

 

7.                                      Modifications to Payment Schedules

 

7.1.                            Participant’s Right to Modify.  A Participant
may modify the mode of payment for any Termination Account, and/or the mode
and/or timing of any Specified Date Account, consistent with the permissible
Payment Schedules available under the Plan, provided such modification complies
with the requirements of this Section 7.

 

7.2.                            Time of Election. The date on which a
modification election is submitted to the Committee must be at least 12 months
prior to the date on which payment is scheduled to commence under the Payment
Schedule in effect prior to the modification.

 

7.3.                            Date of Payment under Modified Payment Schedule.
Except with respect to modifications that relate to the payment of a Death
Benefit, the date payments are to commence under the modified Payment Schedule
must be no earlier than five years after the date payment would have commenced
under the original Payment Schedule. Under no circumstances may a modification
election result in an acceleration of payments in violation of Code
Section 409A.

 

13

--------------------------------------------------------------------------------



 

7.4.                            Effective Date. A modification election
submitted in accordance with this Section 7 is irrevocable upon receipt by the
Committee and becomes effective 12 months after such date.

 

7.5.                            Effect on Accounts. An election to modify a
Payment Schedule is specific to the Account or payment event to which it
applies, and shall not be construed to affect the Payment Schedules of any other
Accounts.

 

8.                                      Valuation of Account Balances;
Investments

 

8.1.                            Valuation. Deferrals shall be credited to
appropriate Accounts, as soon as administratively possible following the date
such Compensation would have been paid to the Participant absent the
Compensation Deferral Agreement. Company Contributions shall be credited to a
Termination Account at the times determined by the Committee. Valuation of
Accounts shall be performed under procedures approved by the Committee.

 

8.2.                            Earnings Credit. Each Account will be adjusted
for positive or negative Earnings as of each Valuation Date based upon the
Participant’s investment allocation among a menu of investment options selected
in advance by the Committee, in accordance with the provisions of this Section 8
(“investment allocation”). Notwithstanding the foregoing, Earnings will be
credited to each Account of a Participant on the date the payment of any benefit
is made from such Participant’s Account, and in the event such payment date is
not a Valuation Date, Earnings will be credited on the first Valuation Date
immediately preceding such payment date.

 

8.3.                            Investment Options. Investment options will be
determined by the Committee. The Committee, in its sole discretion, shall be
permitted to add or remove investment options from the Plan menu from time to
time, provided that any such additions or removals of investment options shall
not be effective with respect to any period prior to the effective date of such
change.

 

8.4.                            Investment Allocations. A Participant’s
investment allocation constitutes a deemed, not actual, investment among the
investment options comprising the investment menu. At no time shall a
Participant have any real or beneficial ownership in any investment option
included in the investment menu, nor shall the Company or any trustee acting on
its behalf have any obligation to purchase actual securities as a result of a
Participant’s investment allocation. A Participant’s investment allocation shall
be used solely for purposes of adjusting the value of a Participant’s Account
Balances.

 

A Participant shall specify an investment allocation for each of his Accounts in
accordance with procedures established by the Committee.  Allocation among the
investment options must be designated in increments of at least 1%.

 

A Participant may change an investment allocation, both with respect to future
credits to the Plan and with respect to existing Account Balances, in accordance
with such rules and procedures as the Administrator may establish.

 

8.5.                            Unallocated Deferrals and Accounts. If the
Participant fails to make an investment allocation with respect to an Account,
such Account shall be invested in an

 

14

--------------------------------------------------------------------------------



 

investment option, the primary objective of which is the preservation of
capital, as determined by the Committee.

 

9.                                      Administration

 

9.1.                            Plan Administration. This Plan shall be
administered by the Committee which shall have discretionary authority to make,
amend, interpret and enforce all appropriate rules and regulations for the
administration of this Plan and to utilize its discretion to decide or resolve
any and all questions, including but not limited to eligibility for benefits and
interpretations of this Plan and its terms, as may arise in connection with the
Plan. Claims for benefits shall be filed with the Committee and resolved in
accordance with the claims procedures in Section 12.

 

9.2.                            Withholding. The Participating Employer shall
have the right to withhold from any payment due under the Plan (or with respect
to any amounts credited to the Plan) any taxes required by law to be withheld in
respect of such payment (or credit). Withholdings with respect to amounts
credited to the Plan shall be deducted from Compensation that has not been
deferred to the Plan.

 

9.3.                            Indemnification. The Participating Employers
shall indemnify and hold harmless each employee, officer, director, agent or
organization, to whom or to which are delegated duties, responsibilities, and
authority under the Plan or otherwise with respect to administration of the
Plan, including, without limitation, the Committee and its agents, against all
claims, liabilities, fines and penalties, and all expenses reasonably incurred
by or imposed upon him or it (including but not limited to reasonable attorney
fees) which arise as a result of his or its actions or failure to act in
connection with the operation and administration of the Plan to the extent
lawfully allowable. Notwithstanding the foregoing, the Participating Employer
shall not indemnify any person or organization if his or its actions or failure
to act are due to gross negligence or willful misconduct or for any such amount
incurred through any settlement or compromise of any action unless the
Participating Employer consents in writing to such settlement or compromise.

 

9.4.                            Delegation of Authority. In the administration
of this Plan, the Committee may, from time to time, employ agents and delegate
to them such administrative duties as it sees fit, and may from time to time
consult with legal counsel who shall be legal counsel to the Company.

 

9.5.                            Binding Decisions or Actions. The decision or
action of the Committee in respect of any question arising out of or in
connection with the administration, interpretation and application of the Plan
and the rules and regulations thereunder shall be final and conclusive and
binding upon all persons having any interest in the Plan.

 

10.                               Amendment and Termination

 

10.1.                     Amendment and Termination. The Company may at any time
and from time to time amend the Plan or may terminate the Plan as provided in
this Section 10.

 

15

--------------------------------------------------------------------------------



 

10.2.                     Amendments. The Company, by action taken by its Board
of Directors, may amend the Plan at any time and for any reason, provided that
any such amendment shall not reduce the Account Balances of any Participant
accrued as of the date of any such amendment or restatement (as if the
Participant had incurred a voluntary Separation from Service on such date) or
reduce any rights of a Participant under the Plan or other Plan features with
respect to Deferrals made prior to the date of any such amendment or restatement
without the consent of the Participant. The Board of Directors of the Company
may delegate to the Committee the authority to amend the Plan without the
consent of the Board of Directors for the purpose of: (i) conforming the Plan to
the requirements of law; (ii) facilitating the administration of the Plan;
(iii) clarifying provisions based on the Committee’s interpretation of the
document; and (iv) making such other amendments as the Board of Directors may
authorize.

 

10.3.                     Termination. The Company, by action taken by its Board
of Directors, may terminate the Plan and pay Participants and Beneficiaries
their Account Balances in a single lump sum at any time, to the extent and in
accordance with Treas. Reg. Section 1.409A-3(j)(4)(ix).

 

10.4.                     Accounts Taxable Under Code Section 409A. The Plan is
intended to constitute a plan of deferred compensation that meets the
requirements for deferral of income taxation under Code Section 409A. The
Committee, pursuant to its authority to interpret the Plan, may sever from the
Plan or any Compensation Deferral Agreement any provision or exercise of a right
that otherwise would result in a violation of Code Section 409A.

 

11.                               Informal Funding

 

11.1.                     General Assets. Obligations established under the
terms of the Plan may be satisfied from the general funds of the Participating
Employers, or a trust described in this Section 11. No Participant, spouse or
Beneficiary shall have any right, title or interest whatever in assets of the
Participating Employers. Nothing contained in this Plan, and no action taken
pursuant to its provisions, shall create or be construed to create a trust of
any kind, or a fiduciary relationship, between the Participating Employers and
any Employee, spouse, or Beneficiary. To the extent that any person acquires a
right to receive payments hereunder, such rights are no greater than the right
of an unsecured general creditor of the Participating Employer.

 

11.2.                     Rabbi Trust. A Participating Employer may, in its sole
discretion, establish a grantor trust, commonly known as a rabbi trust, as a
vehicle for accumulating assets to pay benefits under the Plan. Payments under
the Plan may be paid from the general assets of the Participating Employer or
from the assets of any such rabbi trust. Payment from any such source shall
reduce the obligation owed to the Participant or Beneficiary under the Plan.

 

12.                               Claims

 

12.1.                     Claims Procedure. Any person who believes that such
person is being denied a benefit to which such person is entitled under this
Plan (a “Claimant”) may file a written request for such benefit in the form of a
notice with the Committee, setting forth the Claimant’s claim, no more than 60
days after such Claimant first believes that such a denial has taken place.

 

16

--------------------------------------------------------------------------------



 

(a)                                 Time for Decision on a Claim.  A claim shall
be filed in writing with the Committee and decided within 90 days by the
Committee unless the Committee determines that special circumstances require an
extension of time for processing the claim.  “Committee” means the person
responsible for benefits administration under the Plan.  If the Committee
determines that an extension of time for processing is required, written notice
of the extension shall be furnished to the Claimant prior to the termination of
the initial 90-day period. In no event shall such extension exceed a period of
90 days from the end of such initial period. The extension notice shall indicate
the special circumstances requiring an extension of time and the date by which
the Plan expects to render the benefit determination.

 

(b)                                 Notification of Adverse Determination.
Notice of the decision on such claim shall be furnished promptly to the
Claimant.  Every notice of an adverse benefit determination will be provided in
writing or electronically, and will include all of the following that pertain to
the determination:  (i) the specific reason or reasons for the adverse
determination; (ii) reference to the specific Plan provisions on which the
determination is based; (iii) a description of any additional material or
information necessary for the Claimant to perfect the claim and an explanation
of why such material or information is necessary; and (iv) a description of the
Plan’s review procedures and the time limits applicable to such procedures,
including a statement of the Claimant’s right to bring a civil action under
Section 502(a) of ERISA following an adverse benefit determination on review.

 

(c)                                  Right to Review. A Claimant may review all
pertinent documents and may request a review by the Committee of such decision
denying the claim.  Any such request must be filed in writing with the Committee
within 60 days after receipt by the Claimant of written notice of the decision. 
A failure to file a request for review within 60 days will constitute a waiver
of the Claimant’s right to request a review of the denial of the claim.  Such
written request for review shall contain all additional information that the
Claimant wishes the Committee to consider.

 

(d)                                 Review Procedures. During the review
process, the Committee will provide: (i)  the Claimant the opportunity to submit
written comments, documents, records, and other information relating to the
claim for benefits; (ii) that a Claimant shall be provided, upon request and
free of charge, reasonable access to, and copies of, all documents, records, and
other information relevant to the Claimant’s claim for benefits; and (iii) for a
review that takes into account all comments, documents, records, and other
information

 

17

--------------------------------------------------------------------------------



 

submitted by the Claimant relating to the claim, without regard to whether such
information was submitted or considered in the initial benefit determination.

 

(e)                                  Time for Decision on Review.  Written
notice of the decision on review shall be furnished to the Claimant within 60
days unless the Committee determines that special circumstances require an
extension of time for processing the claim. If the Committee determines that an
extension of time for processing is required, written notice of the extension
shall be furnished to the Claimant prior to the termination of the initial
60-day period. In no event shall such extension exceed a period of 60 days from
the end of the initial period. The extension notice will describe the special
circumstances requiring an extension of time and the date by which the Plan
expects to render the determination on review.

 

(f)                                   Notification of Determination on Review. 
Notice of the decision on such claim shall be furnished promptly to the
Claimant.  Every notice of an adverse benefit determination will be provided in
writing or electronically, and will include all of the following that pertain to
the determination: (i) the specific reason or reasons for the adverse
determination; (ii) reference to the specific Plan provisions on which the
benefit determination is based; (iii) a statement that the Claimant is entitled
to receive, upon request and free of charge, reasonable access to, and copies
of, all documents, records, and other information relevant to the Claimant’s
claim for benefits; and (iv) a statement describing any voluntary appeal
procedures, if any, offered by the Plan and the Claimant’s right to obtain
additional information about those voluntary review procedures, if any, and a
statement of the Claimant’s right to bring an action under Section 502(a) of
ERISA.

 

(g)                                  Legal Remedies. Such suit may be filed only
after the Plan’s review procedures have been exhausted and only if filed within
90 days after the final decision is provided.

 

12.2.                     Disability Claims.  Notwithstanding any provision of
the Plan to the contrary, if a claim for benefits is based on Disability, the
following claims procedures shall apply:  The Committee shall maintain a
procedure under which Claimant can file a claim for benefits under this Plan
based on Disability.

 

(a)                                 Time for Decision on a Claim. After
receiving a claim for benefits, the Committee will notify the Claimant of its
claim determination within 45 days of the receipt of the claim. This period may
be extended by 30 days if an extension is necessary to process the claim due to
matters beyond the control of the Committee. A written notice of the extension,
the reason for the extension and

 

18

--------------------------------------------------------------------------------



 

when the Committee expects to decide the claim, will be furnished to the
Claimant within the initial 45-day period. This period may be extended for an
additional 30 days beyond the original extension. A written notice of the
additional extension, the reason for the additional extension and when the
Committee expects to decide the claim, will be furnished to the Claimant within
the first 30-day extension period if an additional extension of time is needed.
However, if a period of time is extended due to a Claimant’s failure to submit
information necessary to decide a claim, the period for making the benefit
determination by the Committee will be tolled from the date on which the
notification of the extension is sent to the Claimant until the date on which
the Claimant responds to the request for additional information.

 

(b)                                 Notification of Adverse Determination.  If a
claim for benefits is denied, in whole or in part, a Claimant or his or her
authorized representative, will receive a written notice of the denial. The
notice will follow the rules of 29 C.F.R. § 2560.503-1(o) for culturally and
linguistically appropriate notices and will be written in a manner calculated to
be understood by the Claimant. The notice will include:

 

1.                                      The specific reason(s) for the denial,

 

2.                                      References to the specific Plan
provisions on which the benefit determination was based,

 

3.                                      A description of any additional material
or information necessary to perfect a claim and an explanation of why such
information is necessary,

 

4.                                      A description of the Committee’s appeals
procedures and applicable time limits, including, to the extent applicable, a
statement of the right to bring a civil action under section 502(a) of ERISA
following an adverse benefit determination on review,

 

5.                                      A discussion of the decision, including
an explanation of the basis for disagreeing with or not following: (i) the views
presented by the Claimant to the Committee of health care professionals treating
the Claimant and vocational professionals who evaluated the Claimant; (ii) the
views of medical or vocational experts whose advice was obtained on behalf of
the Committee in connection with a Claimant’s adverse benefit determination,
without regard to whether the advice was relied upon in making the benefit
determination; and (iii) a disability determination

 

19

--------------------------------------------------------------------------------



 

regarding the Claimant presented by the Claimant to the Committee made by the
Social Security Administration,

 

6.                                      If the determination is based on medical
necessity or experimental treatment or similar exclusion or limit, either an
explanation of the scientific or clinical judgment for the determination,
applying the terms of the Plan to the relevant medical circumstances, or a
statement that such explanation will be provided free of charge upon request,

 

7.                                      Either the specific internal rules,
guidelines, protocols, standards or other similar criteria of the Plan relied
upon in making the adverse benefit determination, or a statement that such
rules, guidelines, protocols, standards, or other similar criteria of the Plan
do not exist, and

 

8.                                      A statement that the Claimant is
entitled to receive, upon request and free of charge, reasonable access to, and
copies of, all documents, records, and other information relevant to his or her
claim for benefits.

 

(c)                                  Timing for Appealing Adverse
Determination.  If a claim for benefits is denied, a Claimant, or his or her
representative, may appeal the denied claim in writing within 180 days of
receipt of the written notice of denial. The Claimant may submit any written
comments, documents, records and any other information relating to the claim.
Upon request, the Claimant will also have access to, and the right to obtain
copies of, all documents, records and information relevant to his or her claim
free of charge.

 

(d)                                 Right to Review.  A full review of the
information in the claim file and any new information submitted to support the
appeal will be conducted. The claim decision will be made by an appeals
committee appointed by the Company. This committee will consist of individuals
who were not involved in the initial benefit determination, nor will such
individuals be subordinate to any person involved in the initial benefit
determination. This review will not afford any deference to the initial benefit
determination. If the initial adverse decision was based in whole or in part on
a medical judgment, the appeals committee will consult with a healthcare
professional who has appropriate training and experience in the field of
medicine involved in the medical judgment, was not consulted in the initial
adverse benefit determination and is not a subordinate of the healthcare
professional who was consulted in the initial adverse benefit determination.

 

20

--------------------------------------------------------------------------------



 

(e)                                  Review Procedures.  Before an adverse
benefit determination on review is issued, the appeals committee will provide
the Claimant, free of charge, with any new or additional evidence considered,
relied upon, or generated by the Committee or other person making the benefit
determination (or at the direction of the Committee or such other person) in
connection with the claim. Such evidence will be provided as soon as possible
and sufficiently in advance of the date on which the notice of adverse benefit
determination on review is required to be provided to give the Claimant a
reasonable opportunity to respond prior to that date.  Before the review appeals
committee issues an adverse benefit determination on review based on a new or
additional rationale, the committee will provide the Claimant, free of charge,
with the rationale. The rationale will be provided as soon as possible and
sufficiently in advance of the date on which the notice of adverse benefit
determination on review is required to be provided to give the Claimant a
reasonable opportunity to respond prior to that date.

 

(f)                                   Time for Decision on Review.  The appeals
committee will make a determination on an appealed claim within 45 days of the
receipt of an appeal request. This period may be extended for an additional 45
days if the committee determines that special circumstances require an extension
of time. A written notice of the extension, the reason for the extension and the
date that the committee expects to render a decision will be furnished to the
Claimant within the initial 45-day period. However, if the period of time is
extended due to a Claimant’s failure to submit information necessary to decide
the appeal, the period for making the benefit determination will be tolled from
the date on which the notification of the extension is sent until the date on
which the Claimant responds to the request for additional information.

 

(g)                                  Notification of Determination on Review. 
If the claim on appeal is denied in whole or in part, a Claimant will receive a
written notification of the denial. The notice will follow the rules of 29
C.F.R. § 2560.503-1(o) for culturally and linguistically appropriate notices and
will be written in a manner calculated to be understood by the claimant.  The
notice will identify the contractual limitations period that applies to the
Claimant’s right to bring an action under section 502(a) of ERISA including the
calendar date on which the contractual limitations period expires for the
claim.  The notice will include:

 

1.                                      The specific reason(s) for the adverse
determination,

 

2.                                      References to the specific Plan
provisions on which the determination was based,

 

21

--------------------------------------------------------------------------------



 

3.                                      A statement regarding the right to
receive upon request and free of charge reasonable access to, and copies of, all
records, documents and other information relevant to the benefit claim,

 

4.                                      A description of the appeals committee’s
review procedures and applicable time limits, including a statement of the right
to bring a civil action under section 502(a) of ERISA following an adverse
benefit determination on review,

 

5.                                      A discussion of the decision, including
an explanation of the basis for disagreeing with or not following: (i) the views
presented by the Claimant to the committee of health care professionals treating
the claimant and vocational professionals who evaluated the Claimant; (ii) the
views of medical or vocational experts whose advice was obtained by or on behalf
of the committee in connection with a Claimant’s adverse benefit determination,
without regard to whether the advice was relied upon in making the benefit
determination; and (iii) a disability determination regarding the claimant
presented by the Claimant to the committee made by the Social Security
Administration,

 

6.                                      If the determination is based on medical
necessity or experimental treatment or similar exclusion or limit, either an
explanation of the scientific or clinical judgment for the determination,
applying the terms of the Plan to the relevant medical circumstances, or a
statement that such explanation will be provided free of charge upon request,
and

 

7.                                      Either the specific internal rules,
guidelines, protocols, standards or other similar criteria of the Plan relied
upon in making the adverse benefit determination, or a statement that such
rules, guidelines, protocols, standards, or other similar criteria of the Plan
do not exist.

 

(h)                                 Legal Remedies.  A Claimant may not commence
a judicial proceeding against any person, including the Committee, the Company
or any Affiliate, the Board, the appeals committee, or any other person or
committee, with respect to a claim for benefits without first exhausting the
claims procedures set forth in the preceding paragraphs. No suit or legal action
contesting in whole or in part any denial of benefits under the Plan shall be
commenced later than the earlier of (i) the first anniversary of (A) the date of
the notice of the committee’s final decision on appeal, or (B) if the

 

22

--------------------------------------------------------------------------------



 

claimant fails to request any level of administrative review within the
timeframe permitted under this Section 12, the deadline for requesting the next
level of administrative review, and (ii) the last date on which such legal
action could be commenced under the applicable statute of limitations under
ERISA (including, for this purpose, any applicable state statute of limitations
that applies under ERISA to such legal action).  A Claimant has the right to
request a written explanation of any violation of these claims procedures. The
Committee will provide an explanation within 10 days of the request.

 

13.                               Arbitration.

 

13.1.                     Mandatory Arbitration of Disputes.  If, any claim or
controversy between a Participating Employer and a Participant or Beneficiary is
not resolved through the claims procedure set forth in Section 12, such claim
shall be submitted to and resolved exclusively by expedited binding arbitration
by a single arbitrator.  Arbitration shall be conducted in accordance with the
following procedures:

 

(a)                                 All disputes concerning this Plan will be
submitted to binding arbitration; provided that the Participant has first
exhausted all rights and remedies set forth in Section 12 hereof entitled
“Claims Procedure.”  Within 15 days after commencement of arbitration, a single
independent arbitrator who has substantial business or legal experience may be
chosen from a list of independent arbitrators supplied by the American
Arbitration Association (the “AAA”), with each the Company and the Participant
entitled to an equal number of strikes to the list.  Prior to the commencement
of hearings, the arbitrator appointed will take an oath of impartiality.  The
arbitration will be conducted in accordance with the then prevailing rules and
procedures of the AAA governing Commercial Arbitration.  A binding decision will
be made by the arbitrator.  The arbitration will be held in Chicago, Illinois or
at another place selected by mutual agreement of the parties to the dispute.  A
judgment upon any award rendered by the arbitrator may be entered in and
enforced by any court having jurisdiction thereof.

 

(b)                                 The fees and expenses associated with any
arbitration conducted pursuant to this Plan will be borne one-half by the
Company and one-half by the Participant.  However, if the arbitrator determines
that any party to the arbitration has taken or refused to take or approve any
action and was arbitrary or unreasonable in doing so, the arbitrator may charge
such part or all of the costs of any mediation and/or arbitration against such
individual party as the arbitrator deems appropriate in the circumstances.

 

23

--------------------------------------------------------------------------------



 

(c)                                  The Plan will be governed and construed in
accordance with the internal laws of the State of Illinois, without reference to
principles relating to conflicts of law, except to the extent preempted by
Federal law.

 

(d)                                 Should any one or more sections of this Plan
be found to be invalid, illegal, or unenforceable in any respect, the validity,
legality, and enforceability of the remaining sections contained herein will not
in any way be impaired or affected thereby.  In addition, if any section hereof
is found to be partially enforceable, then it will be enforced to that extent. 
If any covenant is not enforceable to the full extent provided herein, it will
be and remain enforceable to the fullest extent permitted by law.

 

(e)                                  The titles appearing herein are for
convenience only, and will not be deemed to define, limit, construe or otherwise
affect the other provisions of this Plan.

 

14.                               General Provisions

 

14.1.                     Assignment. No interest of any Participant, spouse or
Beneficiary under this Plan and no benefit payable hereunder shall be assigned
as security for a loan, and any such purported assignment shall be null, void
and of no effect, nor shall any such interest or any such benefit be subject in
any manner, either voluntarily or involuntarily, to anticipation, sale,
transfer, assignment or encumbrance by or through any Participant, spouse or
Beneficiary. Notwithstanding anything to the contrary herein, however, the
Committee has the discretion to make payments to an alternate payee in
accordance with the terms of a domestic relations order (as defined in Code
Section 414(p)(1)(B)).

 

The Company may assign any or all of its liabilities under this Plan in
connection with any restructuring, recapitalization, sale of assets or other
similar transactions affecting a Participating Employer without the consent of
the Participant.

 

14.2.                     No Legal or Equitable Rights or Interest. No
Participant or other person shall have any legal or equitable rights or interest
in this Plan that are not expressly granted in this Plan. Participation in this
Plan does not give any person any right to be retained in the service of the
Participating Employer. The right and power of a Participating Employer to
dismiss or discharge an Employee is expressly reserved. The Participating
Employers make no representations or warranties as to the tax consequences to a
Participant or a Participant’s beneficiaries resulting from a deferral of income
pursuant to the Plan.

 

14.3.                     No Employment Contract. Nothing contained herein shall
be construed to constitute a contract of employment between an Employee and a
Participating Employer.

 

14.4.                     Notice. Any notice or filing required or permitted to
be delivered to the Committee under this Plan shall be delivered in writing, in
person, or through such electronic means as is established by the Committee.
Notice shall be deemed given as of the date of

 

24

--------------------------------------------------------------------------------



 

delivery or, if delivery is made by mail, as of the date shown on the postmark
on the receipt for registration or certification. Written transmission shall be
sent by certified mail to:

 

CONTINENTAL MATERIALS CORPORATION

ATTN:                                                 

440 SOUTH LASALLE STREET

SUITE 3100

CHICAGO, IL 60605

 

Any notice or filing required or permitted to be given to a Participant under
this Plan shall be sufficient if in writing or hand-delivered, or sent by mail
to the last known address of  the Participant.

 

14.5.                     Headings. The headings of Sections are included solely
for convenience of reference, and if there is any conflict between such headings
and the text of this Plan, the text shall control.

 

14.6.                     Invalid or Unenforceable Provisions. If any provision
of this Plan shall be held invalid or unenforceable, such invalidity or
unenforceability shall not affect any other provisions hereof and the Committee
may elect in its sole discretion to construe such invalid or unenforceable
provisions in a manner that conforms to applicable law or as if such provisions,
to the extent invalid or unenforceable, had not been included.

 

14.7.                     Lost Participants or Beneficiaries. Any Participant or
Beneficiary who is entitled to a benefit from the Plan has the duty to keep the
Committee advised of his or her current mailing address. If benefit payments are
returned to the Plan or are not presented for payment after a reasonable amount
of time, the Committee shall presume that the payee is missing. The Committee,
after making such efforts as in its discretion it deems reasonable and
appropriate to locate the payee, shall stop payment on any uncashed checks and
may discontinue making future payments until contact with the payee is restored.

 

14.8.                     Facility of Payment to a Minor.  If a distribution is
to be made to a minor, or to a person who is otherwise incompetent, then the
Committee may, in its discretion, make such distribution: (i) to the legal
guardian, or if none, to a parent of a minor payee with whom the payee maintains
his or her residence, or (ii) to the conservator or committee or, if none, to
the person having custody of an incompetent payee. Any such distribution shall
fully discharge the Committee, the Company, and the Plan from further liability
on account thereof.

 

14.9.                     Governing Law. To the extent not preempted by ERISA,
the laws of the State of Illinois shall govern the construction and
administration of the Plan.

 

*  *  *  *  *

 

25

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the undersigned executed this Plan as of the 1st day of
January, 2019, to be effective as of the Effective Date.

 

 

Continental Materials Corporation

 

By:

 

 (Print Name)

 

 

 

Its:

 

 

 (Title)

 

 

 

 

 

 

(Signature)

 

26

--------------------------------------------------------------------------------

 